UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7826



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DENNIS EVERETTE ROSS,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-02-27; CA-05-664-1)


Submitted: April 20, 2006                   Decided: April 25, 2006


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennis Everette Ross, Appellant Pro Se. Angela Hewlett Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Dennis Everette Ross seeks to appeal the district court’s

order denying his motion for correction of sentence pursuant to

Fed. R. Crim. P. 36.   In a criminal case, the defendant must file

his notice of appeal within ten days after the entry of the

district court’s final order.    Fed. R. App. P. 4(b).   The appeal

period is “mandatory and jurisdictional.”     Browder v. Director,

Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

          The district court’s final order in this case was entered

on October 14, 2005.   Even giving Ross the benefit of Fed. R. App.

P. 4(c), his notice of appeal is deemed filed on November 7, 2005

— outside the ten-day appeal period.    Because Ross failed to file

a timely notice of appeal and did not obtain an extension of time

to appeal, we dismiss the appeal.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          DISMISSED




                                - 2 -